In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 20-1471
JENNIFER ARGUIJO,
                                                    Plaintiff-Appellant,

                                   v.

UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES, et al.,
                                     Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 13-cv-05751 — Andrea R. Wood, Judge.
                      ____________________

   ARGUED DECEMBER 8, 2020 — DECIDED MARCH 12, 2021
                      ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. The Violence Against Wom-
en Act added to the Immigration and Nationality Act a pro-
vision giving “immigrant status” (i.e., permanent residence)
to an alien “child” who has suﬀered domestic violence at the
hands of a U.S. citizen:
   An alien who is the child of a citizen of the United States, or who
   was a child of a United States citizen parent who within the past
2                                                           No. 20-1471

    2 years lost or renounced citizenship status related to an incident
    of domestic violence, and who is a person of good moral charac-
    ter, who is eligible to be classiﬁed as an immediate relative un-
    der section 1151(b)(2)(A)(i) of this title, and who resides, or has
    resided in the past, with the citizen parent may ﬁle a petition
    with the Acorney General under this subparagraph for classiﬁ-
    cation of the alien (and any child of the alien) under such section
    if the alien demonstrates to the Acorney General that the alien
    has been bacered by or has been the subject of extreme cruelty
    perpetrated by the alien’s citizen parent. For purposes of this
    clause, residence includes any period of visitation.

8 U.S.C. §1154(a)(1)(A)(iv). Arguijo was born in 1987. Her
mother, like her a citizen of Honduras, married a U.S. citizen
in 1999 and divorced in 2004 because of his violent behavior.
Arguijo had run away the year before, when she was 15, to
escape the abuse. The litigation presents a single issue:
whether, after the divorce, Arguijo remained a “child” of her
mother’s ex-husband.
    The normal way in which an abused alien child receives
immigrant status under the Violence Against Women Act is
on petition by the non-abusive parent. Arguijo’s mother
could have ﬁled such a petition within two years after her
divorce from the abusive man. 8 U.S.C. §1154(a)(1)(A)(iii)(I),
(a)(1)(A)(iii)(II)(aa)(CC). But that two-year window is open
only to the divorced spouse and does not help Arguijo be-
cause her mother died shortly after the divorce. She there-
fore had to petition on her own behalf, and the agency re-
jected her application because a self-petition may be ﬁled on-
ly by someone who “is the child” of an abusive U.S. citizen.
The statute deﬁnes the word “child” to include a stepchild
who is under 21 and was under 18 when the marriage oc-
curred. 8 U.S.C. §1101(b)(1)(B). Arguijo meets those timing
rules (she was 11 when her mother married the U.S. citizen
No. 20-1471                                                    3

and ﬁled on her own behalf before her 21st birthday), but the
agency believes that a stepchild loses that status on the natu-
ral parent’s divorce from the stepparent. Because, in the
agency’s view, Arguijo lost stepchild status in 2004, and only
a person who “is” a child of an abusive parent may seek re-
lief, the agency denied her application. On review under the
Administrative Procedure Act, the district court agreed with
the agency. 2020 U.S. Dist. LEXIS 6568 (N.D. Ill. Jan. 15, 2020).
    The agency’s brief pitches its argument on the word “is”.
That word could be conclusive if divorce or death necessari-
ly ends a stepparent / stepchild relation, but that’s the real
issue. The agency assumes an aﬃrmative answer rather than
demonstrating that only an ongoing marriage permits some-
one to call herself a “stepchild.” The district court did not
make this mistake. Instead the court looked to dictionary
deﬁnitions. Here is one: a stepchild is the “child of one’s
spouse by a previous partner.” Black’s Law Dictionary (11th
ed. 2019). No spouse, no stepchild, the district court con-
cluded. But we read this deﬁnition (and others like it) to rec-
ord how one becomes a stepchild; none of the dictionaries
records common usage about how that relation ends. Cf.
Medina-Morales v. Ashcroft, 371 F.3d 520, 531–32 (9th Cir.
2004) (discussing how a stepchild relation is created while
leaving open the question how it ends, if it ever does). Dic-
tionaries do not resolve this litigation.
    Both the agency and the district judge saw that their
view, coupled with a mother’s death, may cut oﬀ relief to an
abused youngster. Both the agency and the district judge
wrote that things are not as bad as they seem, because even
after divorce a person remains a stepchild as long as “a fami-
ly relationship has continued to exist as a macer of fact be-
4                                                  No. 20-1471

tween the stepparent and stepchild.” This language comes
from MaCer of Mowrer, 17 I&N Dec. 613, 615 (1981). Our reac-
tion is: Huh? If divorce ends a stepparent / stepchild rela-
tion, how can a family relationship continue “between the
stepparent and stepchild”? That’s possible only if divorce
does not end the stepparent / stepchild relation. And if di-
vorce does not un-make a stepchild relation that arose from
a marriage, why should it macer whether a “family relation-
ship” exists?
   Mowrer created this standard out of whole cloth. It did
not cite any provenance for this rule (other than one of the
Board’s earlier unreasoned decisions) and did not discuss
any judicial decision that interpreted the word “stepchild.”
The Board of Immigration Appeals issued Mowrer long be-
fore Congress enacted the Violence Against Women Act, and
neither the agency nor the district court tried to explain what
sense it can make to condition immigration beneﬁts on a
stepchild’s continuing familial relation with the abuser. The
point of the option created by §1154(a)(1)(A)(iv) is to allow
the abused child to remain in this country without subjecting
herself to continued physical or sexual abuse.
    By relying on Mowrer, however, the agency showed its
unease with a rule under which divorce or death automati-
cally ends a victim’s status as a stepchild. And there is a
becer, more textual, reason to be skeptical of the bright line
that the agency wants to draw on the date of divorce. Look
back to §1154(a)(1)(A)(iv): a child “who resides, or has resided
in the past, with the citizen parent” (emphasis added) may
seek immigrant status. This tells us that the child need not be
living with the abusive parent at the time of the application.
Maybe it also implies that divorce, which is among the prin-
No. 20-1471                                                  5

cipal reasons why a stepchild would stop living with an
abuser, does not un-make the stepchild relation.
    Mowrer treated the meaning of “stepchild” as something
that the Board of Immigration Appeals could deﬁne in any
way it wanted. Immigration oﬃcials have considerable lee-
way when acting under delegated interpretive authority, see
Scialabba v. Cuellar de Osorio, 573 U.S. 41 (2014) (one of many
immigration cases applying Chevron deference), but the part
of Mowrer that we have discussed is ucerly a-textual. It also
does not rest on, or implement, any policy unique to immi-
gration law and, as we have observed, predates the Violence
Against Women Act. It is not dispositive.
    At oral argument the agency told us that a no-contact or-
der issued by a state court might serve the same role as the
“family relationship” mentioned in Mowrer. If both an ongo-
ing family relationship and a legal prohibition of such a rela-
tionship add up to stepchild status, language has lost its
meaning. The agency added that an immigration judge in a
removal proceeding might treat Arguijo as a stepchild, de-
spite the divorce, but that only an immigration judge can do
so. At this point the agency was in full ﬂight from both statu-
tory text and common understanding. If an immigration
judge can treat Arguijo as a stepchild, why not United States
Citizen and Immigration Services? One statute should have
the one meaning in all of immigration law.
   “Stepchild” is hardly a new word, without legal roots.
Nor is it new to common usage. Does anyone think that
Cinderella stopped being the wicked stepmother’s stepchild
once Cinderella’s natural father died, ending the marriage?
She was still a stepchild even after she married Prince
Charming and moved to the palace.
6                                                  No. 20-1471

    So let us ask what “stepchild” means elsewhere in law.
For example, a parent must support minor children. That
support obligation extends after divorce. Does it extend to
stepchildren after divorce? The answer generally is no—not
because the meaning of the word “stepchild” precludes it,
but because the support obligation usually runs in favor of
natural children, and after divorce the stepchild still has a
natural parent (two, if both parents from the ﬁrst marriage
are still alive). How about inheritance under a will that pro-
vides bequests to children? The common answer is that step-
children count as children after divorce, unless the will says
otherwise.
    These and many other examples can be found in Marga-
ret M. Mahoney, Support and Custody Aspects of the Steppar-
ent-Child Relationship, 70 Cornell L. Rev. 38 (1984). Mahoney
concludes that, “[a]s a general rule … courts and legislatures
have not extended stepparent support obligations beyond
marriage termination” (id. at 52), while “[c]ourts have gener-
ally been more willing to regard the stepparent-child rela-
tionship as independent of the marriage creating it, and thus
capable of surviving marriage termination, in the context of
legal issues other than support.” Id. at 57 (citing state inher-
itance-tax cases). The diﬀerence, Mahoney writes, reﬂects
diﬀerent reasons why a particular person might receive or be
required to pay money, not on some ﬁxed meaning of the
word “stepchild.”
    Consider the Social Security Act. Children are entitled to
certain payments based on a parent’s earnings. Florio v. Rich-
ardson, 469 F.2d 803 (7th Cir. 1972), rejects an argument by
the Social Security Administration that a stepchild loses
“child” status after his or her parent’s divorce from the
No. 20-1471                                                   7

wage-earner. The court observed that the statute (as in force
in 1972) provided beneﬁts to children (including stepchil-
dren) and provided for termination on one of four particular
events. That list of four did not include a divorce between
the child’s natural parent and a stepparent. Florio concluded
that the word “stepchild” by itself does not do the work of
establishing a beneﬁts-termination event.
    Much the same can be said about the Violence Against
Women Act. An alien child initially qualiﬁes by becoming a
stepchild of an abusive U.S. citizen, if that relation is estab-
lished before the child turns 18 and the application is made
before age 21. The statute does not create any “out” clauses
except for the age limits—and by referring to a child who
“has resided in the past” with an abusive U.S. parent the
statute implies that losing a familial relation with the abuser
does not cut oﬀ the option for an immigration beneﬁt.
    Law often uses a word that sounds like it has a temporal
extent but doesn’t. For example, Title VII of the Civil Rights
Act of 1964 provides rights to employees and applicants for
employment. Suppose an employee is ﬁred and sues under
the statute. By the time of suit, this person is an ex-employee.
But in Robinson v. Shell Oil Co., 519 U.S. 337 (1997), the Court
held that a former employee remains an “employee” under
Title VII. Otherwise the function of the statute would be de-
feated, because if ex-employees are not treated as “employ-
ees” an employer could ﬁre someone for an expressly for-
bidden reason, such as race. By similar reasoning, someone
who is a stepchild during a marriage remains one after di-
vorce, when termination of “stepchild” status would defeat
application of the substantive rule that abused stepchildren
are entitled to an immigration beneﬁt.
8                                                No. 20-1471

   The word “stepchild” does not have a single legal mean-
ing, free of the context in which it appears. When legal lan-
guage has some plasticity, the agency retains interpretive
discretion—but, we repeat, Mowrer does not interpret the
Violence Against Women Act, and the bureau that rejected
Arguijo’s application did not oﬀer an independent under-
standing of the word. This leaves us to interpret the word on
our own, and we hold that in the context of the Violence
Against Women Act “stepchild” status survives divorce.
                                   REVERSED AND REMANDED